DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 5, 15, and 17 are objected to because of the following informalities: 
 Claims 1 and 17, use the phrase “device configureed to acquire.” It is suggested these be rewritten to say “device configured to acquire” instead.
Claim 5, uses the phrase “The non imaging system.” It is suggested this phrase be rewritten to say “The imaging system.”
Claim 15, uses the phrase “The imaging system medium of claim 1.” It is suggested this phrase be rewritten to say “The imaging system 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5-13, and 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention:
Claim 5 recites the limitation "the diffusion weighting parameter."  There is insufficient antecedent basis for this limitation in the claim. It is suggested this phrase be rewritten to say “[a] diffusion weighting parameter” instead. Claims 6 through 11 depend from claim 5 and are therefore rendered indefinite under 35 U.S.C. 112(b) given that they depend from a claim which has insufficient antecedent basis.
Claim 9 recites the limitation "the MR signal at the voxel."  There is insufficient antecedent basis for this limitation in the claim. It is suggested this phrase be rewritten to say “[an] MR signal at the voxel” instead. Claims 10 and 11 depend from claim 9 and are therefore rendered indefinite under 35 U.S.C. 112(b) given that they depend from a claim which has insufficient antecedent basis.
Claim 12 recites the limitation "the diffusion weighting or perfusion weighting parameter."  There is insufficient antecedent basis for this limitation in the claim. It is suggested this phrase be rewritten to say “[a] diffusion weighting or perfusion weighting parameter” instead. Claim 13 depends from claim 12 and is therefore rendered indefinite under 35 U.S.C. 112(b) given that they depend from a claim which has insufficient antecedent basis.
Claim 19 recites the limitation "for the apparent diffusion coefficients.”  There is insufficient antecedent basis for this limitation in the claim. It is suggested this phrase be rewritten to say “for [] apparent diffusion coefficients” instead. Claim 19 recites the limitation "the MR signal at the voxel.”  There is insufficient antecedent basis for this limitation in the claim. It is suggested this phrase be rewritten to say “[an] MR signal at the voxel” instead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jerome, N. P., et al. (2016). Extended T2-IVIM model for correction of TE dependence of pseudo-diffusion volume fraction in clinical diffusion-weighted magnetic resonance imaging. Physics in medicine and biology, 61(24), N667–N680 (hereinafter referred to as, “Jerome”) in view of Langer, D. L., et al. (2010). Prostate tissue composition and MR measurements: investigating the relationships between ADC, T2, K(trans), v(e), and corresponding histologic features. Radiology, 255(2), 485–494 (hereinafter referred to as, “Langer”).
Regarding claim 1, Jerome teaches an imaging system, comprising: a magnetic resonance (MR) imaging device (See Jerome: Page N670 (clarifying that, "imaging was performed in free-breathing using a 1.5 T MAGNETOM Avanto clinical MR scanner (Siemens Healthcare, Erlangen, Germany)")) configureed to acquire multi-parametric MR imaging data (See Jerome: Page N667 (providing that, "[t]wo consented healthy volunteer cohorts (n = 5, 6) underwent DWI comprising multiple TE/b-value combinations")); a non-transitory storage medium storing instructions readable and executable by at least one electronic processor (See Jerome: Page N670 (clarifying that, "all analysis was performed using in-house software developed with MATLAB")) to perform an imaging method, the method (See Jerome: Page N670 (providing that, "the ... data in Protocol 1, the signal intensity was averaged for all voxels in the ROl for each image, and this value was used in the model fitting")) comprising: ingthe multi-parametric MR imaging data by a (See Jerome: Page N674 (discussing the, "[e]stimation of the T2 values for the ... true diffusion compartments derived from the T2-IVIM model") and Page N676 (describing that, "the IVIM model ... allows inference of ... tissue perfusion properties")) and a magnetization relaxation parameter (See Jerome: Page N677 (providing that in, "this study we show that a complete formulation of the IVIM model, extended to allow for distinct T2 values")) for a region of interest (ROI) of a patient (See Jerome: Page N670 (clarifying that, "[i]mages were acquired … and a region of interest (ROI) was drawn covering the whole liver section")) …and controlling a display device to display a tissue composition map comprising or generated from the determined volume fraction maps (See Jerome: Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by the histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI") and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4), and therefore substantially what is taught by claim 1. However, Jerome fails to teach determining volume fraction maps of the ROI for at least three tissue types from the multi-parametric MR imaging data. Nevertheless, Langer teaches determining volume fraction maps of the ROI for at least three tissue types from the multi-parametric MR imaging data (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 1, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 2, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the weighting parameter includes a diffusion weighting parameter (See Jerome: Page N674 (discussing the, "[e]stimation of the T2 values for the ... true diffusion compartments derived from the T2-IVIM model")),  and the diffusion weight parameter comprises one of a b-value, a diffusion time, or a diffusion gradient (See Jerome: Page N677 (clarifying that, "[e]xtending data acquisition to include multiple … b-values, combined with fitting the T2-IVIM model allows estimation of compartment T2s alongside conventional IVIM parameters")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 2, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 3, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the weighting parameter value includes a perfusion weighting parameter (See Jerome: Page N676 (describing that, "the IVIM model ... allows inference of ... tissue perfusion properties")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 3, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 4, Jerome in view of Langer teaches the imaging system (See above discussion) , wherein the at least one magnetization relaxation parameter comprises one of echo time (TE) or flip angle (See Jerome: Page N669 (clarifying that the, "inclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 4, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 5, Jerome in view of Langer teaches the non imaging system (See above discussion), wherein the at least one magnetization relaxation parameter value comprises echo time (TE) (See Jerome: Page N669 (clarifying that the, "inclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency")) and the diffusion weighting parameter value comprises a b-value (See Jerome: Page N677 (clarifying that, "[e]xtending data acquisition to include multiple … b-values, combined with fitting the T2-IVIM model allows estimation of compartment T2s alongside conventional IVIM parameters")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 5, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 6, Jerome in view of Langer teaches the imaging system (See above discussion) , wherein: the multi-parametric magnetic resonance (MR) imaging data includes MR imaging data acquired for at least nine (TE,b-value) parameter value pairs (See Jerome: Page N667 (providing that, "[t]wo consented healthy volunteer cohorts (n = 5, 6) underwent DWI comprising multiple TE/b-value combinations (Protocol 1: TE = 62–102 ms, b = 0–250 mm−2s, 30 combinations. Protocol 2: 8 b-values 0–800 mm−2s at TE = 62 ms, with 3 additional b-values 0–50 mm−2s at TE = 80,  100 ms; scanned twice)") and Page N670 (specifying that, "Protocol 1: ... [uses thirty] b-TE combinations ... [while] Protocol 2: ... [uses a] set of 14 b-TE combinations ")), and the determining of the volume fraction maps includes solving a system of equations at each voxel for at least the volume fraction of each tissue type (See Jerome: Pages N669 (providing equations (2) and (3)), Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI"), and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4) wherein the system of equations includes, for each (TE,b-value) parameter value pair, an equation relating MR signal of the voxel acquired with the (TE,b-value) parameter value pair to a weighted sum of signal components for each tissue type (See Jerome: Pages N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")) functionally depending on relaxation time T2 (See Jerome: Page N669 (providing that the, "T2 relaxation times of both compartments are distinct and can be estimated directly from the data, and which are thus available as biomarkers in their own right, in contrast to previous methods that take an assumed value for T2 associated with the pseudo-diffusion compartment")) and apparent diffusion coefficient (ADC) of the tissue type (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")) with each signal component weighted by the volume fraction of the tissue type (See Jerome: Pages N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 6, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 7, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the system of equations at each voxel further includes an equation requiring that the sum of the volume fractions equals one (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time. Thus, when T(2(p)) = T(2(t)) we have f(app)(TE) = f") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 7, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 8, Jerome in view of Langer teaches the imaging system (See above discussion) , wherein the system of equations at each voxel is solved for the volume fraction of each tissue type (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")) and relaxation time T2 (See Jerome: Page N669 (providing that the, "T2 relaxation times of both compartments are distinct and can be estimated directly from the data, and which are thus available as biomarkers in their own right, in contrast to previous methods that take an assumed value for T2 associated with the pseudo-diffusion compartment")) and ADC of each tissue type (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 8, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 9, Jerome in view of Langer teaches the imaging system (See above discussion), wherein: the multi-parametric magnetic resonance (MR) imaging data includes MR imaging data acquired for at least nine (TE,b-value) parameter value pairs (See Jerome: Page N667 (providing that, "[t]wo consented healthy volunteer cohorts (n = 5, 6) underwent DWI comprising multiple TE/b-value combinations (Protocol 1: TE = 62–102 ms, b = 0–250 mm−2s, 30 combinations. Protocol 2: 8 b-values 0–800 mm−2s at TE = 62 ms, with 3 additional b-values 0–50 mm−2s at TE = 80,  100 ms; scanned twice)") and Page N670 (specifying that, "Protocol 1: ... [uses thirty] b-TE combinations ... [while] Protocol 2: ... [uses a] set of 14 b-TE combinations ")), and the determining of the volume fraction maps includes solving a system of equations at each voxel for at least the volume fraction V(T(i)) of each tissue type T(i) E {T} (See Jerome: Pages N669 (providing equations (2) and (3)), Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI"), and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4) where {T} denotes the set of the at least three tissue types (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters")), wherein the system of equations includes, for each (TE,b-value) parameter value pair, the equation :[EQUATION] (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time")) where S is the MR signal at the voxel (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")), S(o) is a constant (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and] where S(0) is a scaling term")), T(E) and b are the echo time TE and b-value, respectively, of the (TE,b-value) parameter value pair (See Jerome: Page N669 (providing that the, "purpose of this prospective volunteer study is to develop and present a clinically feasible multiple b-TE measurement"), N668 (clarifying in the abbreviations that TE stands for, "Echo Time"), and Page N669 (stating that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time")) and T(2(T(i))) and ADC(T(i)) denote the relaxation time T(2) and ADC of the tissue type T(i) (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants, referred to in this work to as T(2p) and T(2t) for pseudo- and true diffusion compartments respectively modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Page N668 (clarifying that, "D and D* are the true- and pseudo-diffusion coefficients")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 9, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 10, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the system of equations at each voxel further includes the equation [EQUATION] requiring that the sum of the volume of fraction equals one (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time. Thus, when T(2(p)) = T(2(t)) we have f(app)(TE) = f") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 10, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 11, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the system of equations at each voxel is solved for the volume fraction V(T(i)), of each tissue type (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")) and for the relaxation time T(2(T(i)) (See Jerome: Page N669 (providing that the, "T2 relaxation times of both compartments are distinct and can be estimated directly from the data, and which are thus available as biomarkers in their own right, in contrast to previous methods that take an assumed value for T2 associated with the pseudo-diffusion compartment")) and ADC(T(i)) of each tissue type (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 11, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 12, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the determining comprises: solving a system of equations for each voxel to determine the volume fraction values for each tissue type of the plurality of tissue types (See Jerome: Pages N669 (providing equations (2) and (3)), Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI"), and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4) where the system of equations for each voxel includes an equation for each value pair of the diffusion weighting (See Jerome: Pages N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI") and Page N674 (discussing the, "[e]stimation of the T2 values for the ... true diffusion compartments derived from the T2-IVIM model")) or perfusion weighting parameter (See Jerome: Page N676 (describing that, "the IVIM model ... allows inference of ... tissue perfusion properties")) and the magnetization relaxation parameter in the multi- parametric MR imaging data (See Jerome: Page N677 (providing that in, "this study we show that a complete formulation of the IVIM model, extended to allow for distinct T2 values")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 12, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 13, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the system of equations for each voxel further includes an equation requiring that the sum of the volume fractions equals one (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time. Thus, when T(2(p)) = T(2(t)) we have f(app)(TE) = f") and Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 13, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 14, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the determining further includes: determining T(2) values and apparent diffusion coefficient (ADC) values for each tissue type of the plurality of tissue types (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants, referred to in this work to as T(2p) and T(2t) for pseudo- and true diffusion compartments respectively modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time ... [and that this study demonstrates] that the T2 relaxation times of both compartments are distinct and can be estimated directly from the data") and Page N668 (clarifying that, "D and D* are the true- and pseudo-diffusion coefficients")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 14, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 15, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the at least three(See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters")), an epithelial tissue type (See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters")), and a lumen tissue type (See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters")); wherein the volume fractions for the stromal tissue type (See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")), the epithelial tissue type (See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")), and the lumen tissue type (See Langer: Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) are measured non-invasively by an in vivo prostatic tissue composition map (pTCM) (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) and compared with quantitative analysis of whole mount hematoxylin and eosin stained tissue (See Langer: Page 485 (providing that, "[w]hole-mount hematoxylin-eosin-stained sections were generated and digitized at histologic resolution. Percentage areas of tissue components (nuclei, cytoplasm, stroma, luminal space) were measured by using image segmentation. Corresponding regions on MR images and histologic specimens were defined by using anatomically defined segments in peripheral zone (PZ) and central gland tissue. Cancer and normal PZ regions were identified at histopathologic analysis. Each MR parameter–histologic tissue component pair was assessed by using linear mixed-effects models, and cancer versus normal PZ values were compared by using nonparametric tests")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 15, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 16, Jerome in view of Langer teaches the imaging system (See above discussion), wherein the display device is controlled to display the tissue composition map (See Jerome: Page N670 (clarifying that, "imaging was performed in free-breathing using a 1.5 T MAGNETOM Avanto clinical MR scanner (Siemens Healthcare, Erlangen, Germany)") and Page N675 (clarifying that within Fig. 4, "(a) [represents the] Calculated pseudo-diffusion fraction f maps from IVIM (left) and T2-IVIM (right) models using Protocol 2 data. The difference map (b) and histogram (c) show the reduction in f, given by T2-IVIM value minus IVIM value, observed when allowing for different T2s in the model compartments. The true-diffusion compartment T2 map is shown in (d)") ; Fig. 4) comprising at least one of: display of the volume fraction map for each tissue type of the plurality of tissue types; or display of a single composition map fusing the volume fraction maps for the at least three tissue types (See Jerome: Page N670 (clarifying that, "imaging was performed in free-breathing using a 1.5 T MAGNETOM Avanto clinical MR scanner (Siemens Healthcare, Erlangen, Germany)") and Page N675 (clarifying that within Fig. 4, "(a) [represents the] Calculated pseudo-diffusion fraction f maps from IVIM (left) and T2-IVIM (right) models using Protocol 2 data. The difference map (b) and histogram (c) show the reduction in f, given by T2-IVIM value minus IVIM value, observed when allowing for different T2s in the model compartments. The true-diffusion compartment T2 map is shown in (d)"); Fig. 4).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 16, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 17, Jerome teaches a medical imaging device, comprising: a magnetic resonance (MR) imaging device (See Jerome: Page N670 (clarifying that, "imaging was performed in free-breathing using a 1.5 T MAGNETOM Avanto clinical MR scanner (Siemens Healthcare, Erlangen, Germany)")) configureed to acquire an MR image (See Jerome: Page N667 (providing that, "[t]wo consented healthy volunteer cohorts (n = 5, 6) underwent DWI comprising multiple TE/b-value combinations")), and a workstation comprising a processor configured to generate from the MR(See Jerome: Page N670 (clarifying that, "imaging was performed in free-breathing using a 1.5 T MAGNETOM Avanto clinical MR scanner (Siemens Healthcare, Erlangen, Germany)")) … by transforming a multi-dimensional array of MR(See Jerome: Page N670 (clarifying that, "[i]mages were acquired … and a region of interest (ROI) was drawn covering the whole liver section") and Page N670 (providing that, "the ... data in Protocol 1, the signal intensity was averaged for all voxels in the ROl for each image, and this value was used in the model fitting")), and therefore substantially what is taught by claim 17. However, Jerome fails to teach a prostatic tissue composition map (pTCM) … using a model to non-invasively evaluate volume fractions, ADC's, and T2's of at least three prostate tissue components. Nevertheless, Langer teaches a prostatic tissue composition map (pTCM) (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space"); Fig. 4) … using a model to non-invasively evaluate volume fractions, ADC's, and T2's of at least three prostate tissue components (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")). 
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 17, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 18, Jerome in view of Langer teaches the medical imaging device of claim 17 (See above discussion) wherein the tissue components comprise stroma (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")), epithelium (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) and lumen (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 18, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 19, Jerome in view of Langer teaches the medical imaging device of claim 18 (See above discussion) wherein: the multi-dimensional array of MRI data is parameterized by echo time T(E ) (See Jerome: Page N669 (clarifying that the, "inclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency")) and b-value (See Jerome: Page N677 (clarifying that, "[e]xtending data acquisition to include multiple … b-values, combined with fitting the T2-IVIM model allows estimation of compartment T2s alongside conventional IVIM parameters")) and comprises MR imaging data acquired for at least nine (T(E),b-value) parameter value pairs (See Jerome: Page N667 (providing that, "[t]wo consented healthy volunteer cohorts (n = 5, 6) underwent DWI comprising multiple TE/b-value combinations (Protocol 1: TE = 62–102 ms, b = 0–250 mm−2s, 30 combinations. Protocol 2: 8 b-values 0–800 mm−2s at TE = 62 ms, with 3 additional b-values 0–50 mm−2s at TE = 80,  100 ms; scanned twice)") and Page N670 (specifying that, "Protocol 1: ... [uses thirty] b-TE combinations ... [while] Protocol 2: ... [uses a] set of 14 b-TE combinations ")); and the pTCM map is generated (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space"); Fig. 4) by solving a system of equations at each voxel for the volume fractions (See Jerome: Pages N669 (providing equations (2) and (3)), Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI"), and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4) V(stroma), V(epithelium), and V(lumen) (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) of the stroma, epithelium, and lumen respectively (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) and for the relaxation times (See Jerome: Page N669 (providing that the, "T2 relaxation times of both compartments are distinct and can be estimated directly from the data, and which are thus available as biomarkers in their own right, in contrast to previous methods that take an assumed value for T2 associated with the pseudo-diffusion compartment")) T(2(stroma)), T(2(epithelium)), and T(2(lumen)) (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of T2 in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) of the stroma, epithelium, and lumen respectively (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of T2 in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) and for the apparent diffusion coefficients (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")) ADC(stroma), ADC(epithelium), and ADC(lumen) (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of ADC in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) of the stroma, epithelium, and lumen respectively (See Langer : Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])") and Page 490, Table 3 (showing the measurement category of ADC in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")) wherein the system of equations includes, for each (T(E),b-value) parameter value pair, the equation: [EQUATION] (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time")) where S is the MR signal at the voxel (See Jerome: Page N668 (clarifying that while, "the apparent diffusion coefficient (ADC), conventionally derived by a two-point  measurement with application of diffusion-sensitising magnetic field gradients of varying strengths (b-values) ... the diffusion decay curve in tissues is often observed to deviate from the single exponential behaviour expected by simple Gaussian diffusion ... [and the] nature and utility of this non-monoexponential signal decay observed in multiple b-value DWI ... [Furthermore, the] two-compartment intra-voxel incoherent motion (IVIM) model proposed by Le Bihan et al (1988) is a popular choice for diffusion studies in the body, with the associated pseudo-diffusion volume parameter f being a potentially useful biomarker ... [and in] the two-compartment model framework, components are commonly taken to represent pseudo-diffusion and true diffusion, which may in turn represent vascular and tissue compartments")), S(o) is a constant (See Jerome: Page N669 (clarifying that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and] where S(0) is a scaling term")), and T(E) and b are the echo time T(E) and b-value, respectively, of the (T(E),b-value) parameter value pair (See Jerome: Page N669 (providing that the, "purpose of this prospective volunteer study is to develop and present a clinically feasible multiple b-TE measurement"), N668 (clarifying in the abbreviations that TE stands for, "Echo Time"), and Page N669 (stating that the, "[i]nclusion of distinct transverse relaxation constants ... modifies the standard IVIM model for echo time dependency (equation (2)): ... [Equation (2) and where an] apparent pseudo-diffusion volume fraction can be defined using equation (2) by taking a weighted combination of the terms scaling the b-value dependent exponentials, that is: ... [Equation (3) which] gives the pseudo-diffusion volume fraction that would be estimated using equation (1) for a given set of parameters and echo time")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 19, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Regarding claim 20, Jerome teaches an imaging method, comprising: obtaining, with a magnetic resonance (MR) imaging device, multi-parametric (See Jerome: Page N674 (discussing the, "[e]stimation of the T2 values for the ... true diffusion compartments derived from the T2-IVIM model")) and a magnetization relaxation parameter (See Jerome: Page N677 (providing that in, "this study we show that a complete formulation of the IVIM model, extended to allow for distinct T2 values")) for a region of interest (ROI) of a patient (See Jerome: Page N670 (clarifying that, "[i]mages were acquired … and a region of interest (ROI) was drawn covering the whole liver section")) … and controlling a display device to display a tissue composition map comprising or generated from the determined volume fraction maps (See Jerome: Pages N673-N674 (stating that a, "typical example of f maps from the two models, from voxel-by-voxel model fitting, is presented in figure 4(a); the smaller f observed in the T2-IVIM fitting is consistent in the liver parenchyma and well-visualised as a difference map, and by tbe histogram off differences (figures 4(b) and (c)). Vascular features are retained in the T2-IVIM f map, showing the ability of the model to deal with varying tissue composition through the ROI") and N679 (clarifying that, "the extended model ... [provides] a more accurate picture of the pseudo-diffusion volume fraction"); Fig. 4), and therefore substantially what is taught by claim 20. However, Jerome fails to teach determining volume fraction maps of the ROI for at least three tissue types from the multi-parametric MR imaging data. Nevertheless, Langer teaches determining volume fraction maps of the ROI for at least three tissue types from the multi-parametric MR imaging data (See Langer: Page 485 (clarifying that the purpose of the study is to, "investigate relationships between magnetic resonance (MR) imaging measurements and the underlying composition of normal and malignant prostate tissue"), Page 486 (stating that the study, "investigated the relationships between various tissue components (percentages of nuclei, epithelial cytoplasm, stroma, and luminal space) and in vivo MR imaging parameters (ADC, T2, volume transfer constant [K(trans)], extravascular extracellular volume fraction [v(e )])"), Page 488 (clarifying that a, "model (28) with an assumed arterial input function (combined model [29]) was used to generate K(trans) and v(e ) maps"), and Page 490, Table 3 (showing the measurement category of v(e ) in the "MR Measurement" column and results for the measurements pertaining to various tissue types including "Cytoplasm," "Stroma," and "Luminal Space")).
The teachings of Jerome and the teachings of Langer are considered to be analogous to the claimed invention because they are in the same field of medical imaging analysis. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Jerome and the teachings of Langer, to provide for what is taught by claim 20, since Jerome provides on Page N678 that the, "T2-IVIM scheme has the potential to provide data in a more controlled setting to further our understanding of a potentially important source of variation affecting f estimates in different pathologies. In addition, accounting for known influence of acquisition parameters will increase the reliability of cross-scanner comparisons." Also, since Langer provides on Page 468, Center Column, Implications for Patient Care section that, “MR imaging measurements may be a surrogate for some histologic features of normal and malignant prostate tissue; this surrogate relationship could improve in vivo disease characterization.”
Response to Arguments
The Amendment filed May 13, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed January 28, 2022. Applicant’s amendments have overcome each and every 35 U.S.C. 112(d) and 35 U.S.C. 101 rejection to the claims previously set forth in the Non-Final Office Action mailed January 28, 2022. Except where discussed above, Applicant’s amendments have overcome each and every objection and 35 U.S.C. 112(b) rejection to the claims previously set forth in the Non-Final Office Action mailed January 28, 2022. 
Applicant’s amendments to claims 1-17 and 20 have changed the scope of those claims and therefore the claims which depend from them, that is, claims 18 and 19, have necessarily changed in scope as well. As necessitated by the amendments which changed the scope of claims 1-20, and as discussed in detail above, the Examiner has entered new grounds of rejection from those previously presented in the Non-Final Office Action mailed January 28, 2022. Otherwise, Applicant's arguments filed on May 13, 2022   have been fully considered but they are not persuasive.
The Applicant asserts on page 8 of the Response:
… Jerome discloses a two-compartmental model in which the two compartments represent "vascular" and tissue" compartments (see, e.g., p. N668). In Jerome, the vascular component actually corresponds to blood (see, e.g., p. N669, lines 5-12). Thus, Jerome discloses generating a single tissue type (i.e., vascular).

	In response, the Examiner would respectfully like to observe that, given Applicant’s scope changing amendments made to the claims, this argument has been rendered moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793   

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793